DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2020 has been entered.
 
RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… that share a general purpose front end …” because Ramadoss fail to disclose such claimed limitation; applicant's arguments have fully been considered, but are not found to be persuasive.
Ramadoss does teach/suggest the render engine and the POS engine sharing hardware front end (63) in Figure 2 (e.g. general purpose front end) (Fig. 2; Fig. 6-7; Fig. 15; [0002]; [0043]-[0048]; [0076]; [0099]-[0100]; [0143]-[0144]; and [0163]-[0168]).
As applicant appears to be applying the above arguments for independent claim 1 towards independent claims 7, 13 and 19, the examiner will also apply the above response for independent claim 1 towards independent claims 7, 13 and 19.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ramadoss et al. (US Pub.: 2017/0091989) in view of Minkin (US Pub.: 2013/0169651) and Nalluri et al. (US Pub.: 2014/0160138).

As per claim 1, Ramadoss teaches/suggests a computing system comprising: a memory device (e.g. Fig. 2, ref. MEMORY; Fig. 6, ref. 120; Fig. 15, ref. 1050), a host 
Ramadoss does not teach the computing system comprising: 
having an idle state in response to a request to reset,
determine an event type associated with the request, and 
conduct the reset based on the event type, wherein a reset enhance reliability by combining the triggering of idle states in dependent command streamers.
Minkin teaches/suggests a computing system comprising: having an idle state in response to a request to reset (e.g. associated with idle state in response to 
Nalluri teaches/suggests a computing system comprising: having an operational state in dependent command streamers (e.g. associated with operational state of consumer engines with corresponding command streamer, as operation of the consumer engines is dependent on producer engine with corresponding command streamer) (Fig. 1; [0012]-[0019]; [0059]-[0060]; [0064]-[0069]; and [0074]-[0076]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Minkin’s context switch operations and Nalluri’s operations of producer/consumer model into Ramadoss’s computing system for the benefit of performing a context switch quickly while not wasting a significant amount of in-progress work (Minkin, Abstract), and improve hardware use and avoid unnecessary context switches (Nalluri, [0015]) to obtain the invention as specified in claim 1.

As per claim 2, Ramadoss, Minkin and Nalluri teach/suggest all the claimed features of claim 1 above, where Ramadoss and Minkin further teach/suggest the Ramadoss, Fig. 2; Fig. 6-7; Fig. 15; [0002]; [0043]-[0048]; [0076]; [0099]-[0100]; [0143]-[0144]; [0163]-[0168]; and Minkin, Abstract; Fig. 8; [0009]-[0010]; [0027]; [0061]-[0071]).

As per claim 3, Ramadoss, Minkin and Nalluri teach/suggest all the claimed features of claim 2 above, where Ramadoss and Minkin further teach/suggest the computing system comprising wherein a proxy context and a direct context are invalidated if the event type is a host reset request (Ramadoss, Fig. 2; Fig. 6-7; Fig. 15; [0002]; [0043]-[0048]; [0076]; [0099]-[0100]; [0143]-[0144]; [0163]-[0168]; and Minkin, Abstract; Fig. 8; [0009]-[0010]; [0027]; [0061]-[0071]), wherein it would have been obvious and well-known for host to further request the host reset request in association with the context switch (Please see Keller et al. (US Patent 7,916,146) in col. 3, ll. 47-52 for support).

As per claim 4, Ramadoss, Minkin and Nalluri teach/suggest all the claimed features of claim 2 above, where Ramadoss and Minkin further teach/suggest the computing system comprising wherein a hung context is invalidated if the event type is an expiry reset request (Ramadoss, Fig. 2; Fig. 6-7; Fig. 15; [0002]; [0043]-[0048]; [0076]; [0099]-[0100]; [0143]-[0144]; [0163]-[0168]; and Minkin, Abstract; Fig. 8; [0009]-[0010]; [0027]; [0061]-[0071]), wherein it would have been obvious and well-known to further include the expiry reset request for the context switch being associated with a Vargas et al. (US Pub:. 2013/0293352) in [0076] for support).

As per claim 5, Ramadoss, Minkin and Nalluri teach/suggest all the claimed features of claim 1 above, where Ramadoss and Minkin further teach/suggest the computing system comprising wherein the reset includes a media reset flow if the event media type is a media reset request (Ramadoss, Fig. 2; Fig. 6-7; Fig. 15; [0002]; [0043]-[0048]; [0076]; [0099]-[0100]; [0143]-[0144]; [0163]-[0168]; and Minkin, Abstract; Fig. 8; [0009]-[0010]; [0027]; [0061]-[0071]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features.

As per claim 6, Ramadoss, Minkin and Nalluri teach/suggest all the claimed features of claim 1 above, where Ramadoss and Minkin further teach/suggest the computing system comprising wherein the logic is to send a reset completion message to a host processor, and wherein the memory device includes instructions, which when executed by the host processor, cause the host processor to acknowledge the reset completion message with a special work item (Ramadoss, Fig. 2; Fig. 6-7; Fig. 15; [0002]; [0043]-[0048]; [0076]; [0099]-[0100]; [0143]-[0144]; [0163]-[0168]; and Minkin, Abstract; Fig. 8; [0009]-[0010]; [0027]; [0061]-[0071]), wherein it would have been obvious and well-known to further include the above claimed features as completion and acknowledgement are communicated in response to the context switch (Please see Silkebakken et al. (US Patent 7,937,710) in col. 3, ll. 22-41 for support).

As per claim 7, claim 7 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, wherein claim 7 is the semiconductor apparatus operating in association with the computing system of claim 1. Where Ramadoss, Minkin and Nalluri further teach/suggest the semiconductor apparatus comprising: one or more substrates (e.g. associated with microchips or integrated circuits); and logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to operating accordingly (Ramadoss, Fig. 2; Fig. 6-7; Fig. 15; [0002]; [0043]-[0048]; [0076]; [0099]-[0100]; [0143]-[0144]; [0163]-[0168]; Minkin, Abstract; Fig. 8; [0009]-[0010]; [0027]; [0061]-[0071]; and Nalluri, Fig. 1; [0012]-[0019]; [0059]-[0060]; [0064]-[0069]; [0074]-[0076]).

As per claims 8-12, claim 8-12 are rejected in accordance to the same rational and reasoning as the above rejection of claims 2-6.

As per claims 13-18 and 19-24, claim 13-18 and 19-24are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-6.

II. PERTINENT PRIOR ART NOT EXPRESLLY RELIED UPON
Vargas et al. (US Pub: 2013/0293352)
Keller et al. (US Patent 7,916,146)
Silkebakken et al. (US Patent 7,937,710)
III. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-24 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        April 15, 2021